Citation Nr: 1340752	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  10-30 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1979 to July 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winstom-Salem, North Carolina.

In July 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  

REMAND

On the claim of service connection for a psychiatric disorder to include posttraumatic stress disorder, the Veteran has identified two in-service stressors: namely, witnessing PFC Parker's leg being crushed by a military vehicle in 1981 and a separate motor vehicle accident in 1983.

Unless posttraumatic stress disorder is diagnosed in service and the in-service stressor is related to service, or the in-service stressor is related to combat or to fear of hostile military or terrorist activity, or to a personal assault, the Veteran's lay testimony alone may not establish the occurrence of an alleged noncombat in-service stressor and the record must contain credible supporting evidence that the alleged noncombat in-service stressor actually occurred. 38 C.F.R. § 3.304(f).






Witnessing his friend's leg being crushed by a military vehicle is a noncombat stressor, and the Veteran's statements and testimony alone may not establish the occurrence of the alleged noncombat in-service stressor and the record must contain credible supporting evidence that the alleged noncombat in-service stressor actually occurred.

In July 2012, at a hearing, the Veteran described the accident relating to PFC Parker's leg injury, which occurred in Kaiserslautern, Germany.  The Veteran stated that the incident occurred in 1981 while he was a private first class.  Personnel records confirm that the Veteran was stationed in Kaiserslautern, Germany as a private first class until April 1, 1981, when he achieved the rank of Specialist 4.  

As there remains a question of credible supporting evidence of an in-service stressor to support the diagnosis of posttraumatic stress disorder, further development is required.  As for the separate motor vehicle accident in 1983, there are no supporting service personnel or treatment records pertaining to the accident and the Veteran has not provided sufficient information for a request for service records request.  

Also, the Veteran has stated that he was hospitalized at Southeastern General Hospital in 1986 for a psychiatric condition.  As the records are pertinent to the claim, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf the records pertaining to psychiatric hospitalization at Southeastern General Hospital in 1986.  





2.  Request records, including any reports of psychological testing, from the Fayetteville VA Medical Center since July 2009. 

3.  Ask the appropriate federal custodian of U.S. Army records for:  

a).  The morning reports or personnel data cards of Company A, 1st Signal Brigade, Kaiserslautern, Germany, from January 1, 1981 to March 31, 1981, and, 

b).  Any official investigation report by of a vehicle accident involving a PFC Parker, over the period from January 1, 1981, to March 31, 1981.  

If the records requested do not exist or further efforts to obtain the records would be futile, make a formal finding of unavailability and notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e). 

4.  If there is credible evidence of an in-service stressor, afford the Veteran a VA psychiatric examination to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that a psychiatric disorder is related to the Veteran's military service, including the credible evidence of any in-service stressor. 



The Veteran's file must be provided to the VA examiner for review. 

5.  After the development has been completed, adjudicate the claim of service connection for a psychiatric disorder to include posttraumatic stress disorder.  If the benefit sought is denied, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


